IN THE UNITED STATES DISTRICT COURT
v FOR THE WESTERN DISTRICT OF NORTH CAROLINA
CHARLOTTE DIVISION
DOCKET NO.: 3:l9crlO3-MOC

UNITED STATES OF AMERICA

v. CONSENT ORDER AND
IUDGMENT OF FORFEITURE
OSCAR BELLO-LOPEZ PENDING RULE 32.2(0)(2)

a/k/a Oscar Lopez-Bello
a/k/a Manny
a/l</a Christian Jiminez Moreno

\./\./\./\./\/\/\/\/

BASED UPON the Defendant’s plea of guilty and finding that there is a nexus between
the property listed below and the offense(s) to which thel Defendant has pled guilty and that the
Defendant (or any combination of Defendants in this case) has or had a possessory interest or other
legal interest in the property, IT IS HEREBY ORDERED THAT:

l. The following property is forfeited to the United States pursuant to 2l U.S.C. §
853,»' 18 U.S.C. §§ 924 and 982 and 28 U.S.C. § 2461(0), provided, however, that forfeiture of
specific assets is subject to any and all third party petitions under 2l U.S.C. § 85 3(n), pending final

. adjudication herein:

One Glock 23, Generation 4 handgun, serial number RDLZSO, and ammunition,
seized during the.investigation.

2. The United States Marshals Service, the investigative agency, and/or the agency
contractor is authorized to take possession and maintain custody of the above specific asset(s).

3. lf and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 2l U.S.C. § 853(n),
and/or other applicable law, the United States shall publish notice and provide direct written notice
of forfeiture

4. Any person, other than the Defendant, asserting any legal interest in the property
may, within thirty days of the publication of notice or the receipt of notice, whichever is earlier,
petition the court for a hearing to adjudicate the validity of the alleged interest.

5. Pursuant to Fed. R. Crim. P. 32.2(b)(3), upon entry of this order, the United States
Attorney’s ()ffice is authorized to conduct any discovery needed to identify, locate, or dispose of

 

 

 

 

 

 

 

the property, including depositions, interrogatories, and request for production of documents, and
to issue subpoenas pursuant to Fed. R. Civ. P. 45.

6. As to any specific assets, following the Court’s disposition of all timely petitions,
a final order of forfeiture shall be entered. If no third party files a timely petition, this order shall
become the final order of forfeiture, as provided by Fed. R. Crim. P. 32.2(0)(2), and the United

States shall have clear title to the property, and shall dispose of the property according to law.

The parties stipulate and agree that the aforementioned asset(s) constitute property derived
from or traceable to proceeds of Defendant’s crime(s)' herein or property used in any manner to
facilitate the commission of such offense(s) and are therefore subject to forfeiture pursuant to 21
U.S.C. § 853 and/or 18 U.S.C. §§ 924 and 982. The Defendant hereby waives the requirements of
Fed. R. Crim. P. 32.2 and 43(a) regarding notice of the forfeiture in the charging instrument,
announcement of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against Defendant. If the Defendant has previously submitted a claim in response to an
administrative forfeiture proceeding regarding any of this property, Defendant hereby withdraws
that claim. If Defendant has not previously submitted such a claim, Defendant hereby waives all
right to do so. As to any firearms listed above and/or in the charging instrument, Defendant
consents to destruction by federal, state, or local law enforcement authorities upon such legal
process as they, in their sole discretion deem to legally sufficient, and waives any and all right to
further notice of such process or such destruction

WILLIAM STETZER1
ATTORNEY FOR THE UNITED STATES

PURSUA TTO 28 U.S.C. 515 `
v (/<(`0) lui 0 '

 

 

SANJEEV BHASKER OSCAR BELLO-LOPEZ

Assistant United States Attorn€y ` Defendam&\/
f, “'/;r/ ,.

ROB HEROY, ESQ.
Attorney for Defendant

 

Signed this the 16th day of April, 2019. _

UNITED STATES MAG*(S [&A T 5 JUDGE

 

1 Acting under authority conferred by 28 U.S.C. § 515.

 

